Title: From Alexander Hamilton to ———, [10 April 1793]
From: Hamilton, Alexander
To: 


[Philadelphia, April 10, 1793]
Mr. Winstanlly brought me a letter of Introduction from Chief Justice Jay; stating him to be a Young Gentleman from England, who, without having made it a profession, had made some promising essays in Landscape Painting.
There are two views of situations on Hudson’s River painted by Mr Winstanly, in the drawing Room of Mrs. Washington, which have great intrinsic merit—and considered with reference to his opportunities, as related, announce a very superior genius in this branch of painting, worthy of encouragement.
A Hamilton
Philadelphia April 10. 1793

